Citation Nr: 1728411	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-34 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1980 to December 1982.  He had subsequent service in the National Guard during which time he was ordered to a period of active duty for 63 days, from May 2010 to July 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits being sought on this appeal.  

In December 2013, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has been returned to the Board for appellate jurisdiction.  

The Board has rephrased the Veteran's claim of entitlement to service connection for depression as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that in the Veteran's May 2017 Notice of Disagreement (NOD),  he addressed the issues of entitlement to: hemorrhoids, secondary to his service-connected back disability; erectile dysfunction, secondary to his service connected back disability; and right rotator cuff injury, secondary to his service-connected back disability.  Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350 (a). 38 C.F.R. § 3.155 (a) (2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014).  When such a communication is received, the RO shall notify the claimant of the information needed to complete the application form or form prescribed by VA. 38 C.F.R. § 3.155 (a) 2016); 79 Fed. Reg. 57, 660 (Sept. 25, 2014).  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155 (d) (2016).  Those requests are referred to the Agency of Original Jurisdiction for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

The Veteran asserts in March 2015, April 2016, and May 2017 that while on active duty in 2010, he was sexually assaulted in the barracks by military men.  As for the requirement of credible supporting evidence that a claimed in-service stressor actually occurred, VA recognizes that, because a personal assault is a personal and sensitive issue, many incidents are not officially reported.  This can lead to difficulty when attempting to corroborate the assault.  It is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than service records may corroborate an account of a stressor incident that is predicated on a personal assault.  Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence may include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(5).  On remand, the AOJ should comply with the procedures governing notice regarding and development of stressors based on personal assault in connection with the Veteran's claim of service-connection for psychiatric disorder to include depression and PTSD.  

Additionally, the Veteran contends that his psychiatric disorder to include depression and PTSD are due to service and alternatively, to his service-connected back disability.  The previous remand directed the RO to schedule the Veteran for a VA examination and for the examiner to provide an opinion as to whether any currently or previously diagnosed psychiatric disorder is related to his two periods of active duty service from January 1980 to December 1982, and from May to July 2010; and if so, whether any degree of any currently or previously diagnosed psychiatric disorder is due to or aggravated by the Veteran's service-connected back disorder.  Indeed, an examination was conducted in January 2014 and the examiner diagnosed the Veteran with depression and PTSD; however the examiner failed to state whether the diagnosed psychiatric disorders were due to or were aggravated by the Veteran's service-connected back disability.  Further, as to the cause of the Veteran's psychiatric disorders, the examiner offered conclusory statements which do not constitute competent evidence.  If VA provides an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a new medical opinion is needed.  As there has not been substantial compliance with the remand directives, the appeal must be remanded.  Stegall v West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter that explains specifically what evidence and information is required to substantiate a claim of service connection for PTSD based on a claim of in-service personal assault.  The Veteran should be specifically told of the information or evidence he may submit and of the information or evidence that VA will obtain with respect to this claim of service connection insofar as it encompasses a claim for PTSD based on military sexual trauma.  The Veteran must be specifically notified that an alleged personal assault in service may be corroborated by evidence from sources other than his service records, as defined in 38 C.F.R. § 3.304 (f)(5).).  All specific examples of alternative sources of evidence listed in this regulation including statements from former service comrades or other persons corroborating the incident must be included in the notification letter.  The Veteran must provide as much detail as possible regarding the alleged incident, to include any other evidence.  

If the Veteran provides additional information, develop his claim for service connection for an acquired psychiatric disorder, to include PTSD and depression due to military sexual trauma, in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304 (f)(5) and the VA Adjudication Procedures Manual Part IV, Subpart ii, Chapter 1, Section D, Paragraph 5. 

2.  Then, return the Veteran's claims file to the examiner who conducted the January 2014 psychiatric examination for an addendum opinion.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination of the Veteran is only required if deemed necessary by the examiner.  With regard to the Veteran's claimed military sexual assault, the examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could indicate the occurrence of one or more of the alleged in-service stressors.  The claims folder should be sent to the examiner for review.

The examiner must provide opinions as to the following:  

a.  Determine whether there is clear and unmistakable obvious or manifest) evidence that the Veteran had a psychiatric disorder prior to service.  

The examiner is advised that "clear and unmistakable" is a formidable evidentiary standard, requiring that it be "undebatable" that the increase in severity was due to the natural progression of the disease.  

i.  If there is clear and unmistakable evidence that the Veteran had a psychiatric disorder prior to service, determine whether there is clear and unmistakable evidence that it was NOT aggravated by service.  

The examiner should refer to the January 2014 VA Medical opinion which discusses the Veteran's pre-service childhood abuse, as well as the subsequent allegations of an in-service MST.  

b.  If there is NOT clear and unmistakable evidence that the Veteran had a psychiatric disorder prior to service, provide opinions as to the following:  

i.  Determine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's psychiatric disorder is related to his two periods of active duty from January 1980 to December 1982, and from May 2010 to July 2010.  The examiner should refer to the January 2014 VA Medical opinion which discusses the veteran's pre-service childhood abuse, as well as the subsequent allegations of in-service MST.  

ii.  Determine whether it is at least as likely as not that the Veteran's psychiatric disorder was caused by his service-connected back disability.  

iii.  Determine whether it is at least as likely as not that the Veteran's psychiatric disorder was aggravated by his service-connected back disability.  

Any opinion offered must take into account the Veteran's history and contentions.  If the examiner rejects the lay evidence, an explanation must be provided.  

The examiner must provide a complete rationale for any opinion provided.  If the examiner is unable to provide the requested information without resort to undue speculation, then he or she must explain why.  

3.  Then, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




